Citation Nr: 0420474	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  93-24 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for chronic laryngitis 
as secondary to exposure to mustard gas.

2.  Entitlement to an increased evaluation for asthmatic 
bronchitis, rated 30 percent prior to November 22, 1999, and 
60 percent thereafter.

3.  Entitlement to an increased evaluation for myositis of 
the lumbar spine, rated 20 percent prior to November 22, 
1999, and 40 percent thereafter.

4.  Entitlement to an evaluation in excess of 10 percent for 
conjunctivitis.

5.  Entitlement to an increased (compensable) evaluation for 
histoplasmosis.

6.  Entitlement to an increased evaluation for hearing loss, 
rated noncompensable prior to November 22, 1999, and 40 
percent thereafter.

7.  Entitlement to an effective date, prior to November 22, 
1999 for a total compensation rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant, his daughter and a former supervisor


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from July 1943 to 
February 1946, and from August 1950 to July 1968.

This matter is on appeal to the Board of Veterans' Appeals 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, the Commonwealth of Puerto Rico.  The RO 
issued a rating decision in May 1993 on numerous issues and 
the veteran perfected appeals on the increased rating issues 
set forth on the title page of this decision.  He also 
appealed the August 1999 rating decision wherein the RO 
denied entitlement to service connection for residuals of 
exposure to mustard gas, and the September 2002 rating 
decision wherein the RO, as explained in a Supplemental 
Statement of the Case (SSOC) issued in September 2002, 
assigned a November 22, 1999 effective date for a TDIU.  

According to the appeal certification worksheet that a RO 
Decision Review Officer completed in October 2003, no issues 
have been withdrawn, and the issues 
as presented herein reflect any increased ratings granted 
during the course of this appeal.  The RO decision in 
September 2002 to withdraw the issue of an increased rating 
for lumbar myositis on its own motion has no effect.  This is 
the case since the Board's procedural rules in effect prior 
to and as clarified in recent amendment provide that the RO 
may not withdraw a substantive appeal or notice of 
disagreement after filing.  See 38 C.F.R. § 20.204 (2003) and 
as amended at 68 Fed. Reg. 13236 (Mar. 19, 2003).

The issue of entitlement to service connection for chronic 
laryngitis as secondary to exposure to mustard gas addressed 
in the REMAND portion of the decision below is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  Prior to October 7, 1996 as indicated by clinical 
reports, asthmatic bronchitis is not, over all, shown to have 
been manifested by more than rather frequent attacks.  

2.  From October 7, 1996, asthma is manifested by pulmonary 
function testing showing forced vital capacity FEV-1 of 58 
and 67 percent predicted, FEV-1/FVC of 69 and 91 percent of 
predicted value after therapy; there is a need for the daily 
use of an inhaler and neubulizer.

3.  The liberalizing changes to the rating schedule for 
rating asthma effective on October 7, 1996 during the pending 
appeal, are more beneficial than the previous criteria based 
on a facial comparison.

4.  Histoplasmosis is manifested by asymptomatic lesions and 
healed or inactive process.

5.  Prior to November 22, 1999, myositis of the lumbar spine 
was manifested by objective evidence of pain, muscle spasm 
and substantial limitation of motion that more nearly 
approximated severe functional impairment.

6.  The veteran currently receives the maximum schedular 
evaluation provided for nontrachomatous conjunctivitis.

7.  The September 1991 VA audiology examination certified 
pure tone thresholds for evaluation and the average loss of 
43 decibels in the right ear and 46 decibels in the left ear 
equate to numeric designation II hearing bilaterally on Table 
VIa, 38 C.F.R. § 4.87 (1998) of the VA Schedule for Rating 
Disabilities.

8.  The December 1991 VA audiology examination showed the 
average loss of 44 decibels in the right ear and 46 decibels 
in the left ear, and speech recognition of 88 percent 
bilateral that equate to numeric designation II hearing 
bilaterally on Table VI, 38 C.F.R. § 4.87 of the VA Schedule 
for Rating Disabilities.

9.  The February 1997 VA audiology examination certified the 
pure tone thresholds for evaluation and the average loss of 
51 decibels in the right ear and 53 decibels in the left ear 
equate to numeric designation III hearing bilaterally on 
Table VIa, 38 C.F.R. § 4.87 (1998) of the VA Schedule for 
Rating Disabilities.

10.  The June 2002 VA audiology examinations certified the 
pure tone thresholds for evaluation and the average loss of 
81 decibels in the right ear and 88 decibels in the left ear 
equate to numeric designation VII in the right ear and VIII 
in the left ear hearing on Table VIa, 38 C.F.R. § 4.85 of the 
VA Schedule for Rating Disabilities.

11.  The RO in July 2001 granted an effective date of 
November 22, 1999 for a TDIU.

12.  The veteran is factually shown as unable to obtain or 
retain substantially gainful employment due to service-
connected disabilities from the March 19, 1991 date of his 
application for a TDIU.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for asthmatic bronchitis prior to October 7, 1996, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.21, 4.96, and 4.97, 
Diagnostic Code 6602 (effective prior to October 7, 1996).

2.  The criteria for an increased evaluation of 60 percent 
for asthmatic bronchitis from October 7, 1997, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.21, 4.96, and 4.97, Diagnostic Code 6602 
(effective October 7, 1996).

3.  The criteria for an increased evaluation of 40 percent 
for myositis of the lumbar spine from March 19, 1991, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5021, 5292 (2003).

4.  The criteria for a disability rating in excess of 10 
percent for conjunctivitis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.84a, Diagnostic Code 6018 (2003). 

5.  The criteria for an increased (compensable) rating for 
histoplasmosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.20, 4.96, and 
4.97 (2003); Diagnostic Code 6808 (effective prior to October 
7, 1996) and Diagnostic Code 6834 (effective October 7, 
1996).

6.  The criteria for an increased (compensable) evaluation 
prior to November 22, 1999, and 40 percent thereafter for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.85, 4.86, 4.87a, Diagnostic Code 6100, in effect prior to 
June 10, 1999 and as amended 64 Fed. Reg. 25206, May 11, 
1999. 

7.  The criteria for an effective date retroactive to March 
19, 1991, for a TDIU have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.159, 
3.160, 3.400(o) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Regarding asthmatic bronchitis and histoplasmosis, VA 
examination in 1991 included a radiology study of the chest 
showing multiple granulomatous sequelae from previous 
histoplasmosis.  Pulmonary evaluation showed for the past 
several years the veteran had been given two drugs for anti-
asthmatic management.  The lungs were clear to auscultation 
and percussion, there was no clubbing or cyanosis of the 
extremities.  The examiner noted histoplasmosis persisted as 
chronic asthmatic bronchitis.  The diagnosis was 
histoplasmosis by history and chronic bronchial asthma.  On 
the cardiology examination he reported mild chest tightness 
that occasionally went into wheezing and at times to all out 
asthma, and the examiner noted findings for the lungs and 
extremities as reported by the pulmonary examiner.  

The veteran was hospitalized briefly in 1995 for acute 
bronchial asthma and other complaints.  VA pulmonary 
examination in February 1997 showed he remained with 
asthmatic bronchitis since military service.  He reported 
frequent chest tightness and dry cough followed by wheezing 
and dyspnea.  He used an inhaler usually with good control of 
attacks that were more sustained in cold weather when he used 
a Proventil inhaler with power nebulizer.  He had 
discontinued Theophylline long ago because of palpitations.  
Lungs were clear to auscultation and percussion, the heart 
had a normal sinus rhythm with no murmurs, a loud S3 and no 
S4.  The diagnosis was chronic asthmatic bronchitis, multiple 
calcified granuloma of undetermined etiology, possibly 
histoplasmosis.  Pulmonary function noted FEV-1/FVC 69 
percent, FEV-1 58 percent predicted post bronchodilation with 
no significant response to bronchodilators and moderately 
severe obstruction with air trapping.  

A VA examiner for hepatitis in June 1999 noted the veteran 
had bilateral expiratory wheezes in all lung fields.  A VA 
examiner early in 2001 for other purposes noted the lungs 
were clear to auscultation.  

A VA clinical examiner in June 2002 noted the veteran used 
albuterol and a power nebulizer daily in addition to 
nonprescription medication.  There was no history of 
hemoptysis or anorexia, he had dyspnea with mild to moderate 
effort and daily attacks of chest tightness, treated with 
albuterol and over-the-counter cough medications.  Any effort 
precipitated asthmatic attacks.  There was no evidence of cor 
pulmonale, right ventricular hypertrophy or pulmonary 
hypertension.  His weight was stable and according to the 
report there was no evidence of restrictive disease.  The 
diagnosis was chronic bronchial asthma.  Pulmonary function 
noted FEV-1/FVC 91 percent, FEV-1 67 percent predicted post 
bronchodilation.  The interpretation was of moderate 
obstructive ventilatory impairment not responsive to 
bronchodilator therapy with associated severe air trapping, 
mild restrictive impairment and increased airway resistance.  

The RO in September 2002 granted an increased rating to 60 
percent from November 22, 1999, the date that the Board 
received a VA Form 21-8940 (application for increased 
compensation based on unemployability) based on the reported 
daily use of albuterol inhaler and a neubulizer as well as 
nonprescription medication.

Regarding myositis of the lumbar spine, VA examination in 
1991 showed the veteran had pain to pressure on the 
parverterbral musculature and spinous processes with evidence 
of moderate spasm.  The examiner reported painful and limited 
range of motion with forward flexion to 70 degrees, extension 
to 0 degrees, lateral flexion to 30 degrees bilateral, and 
rotation to 40 degrees bilateral.  Straight leg raising 
elicited pain from 60 to 140 degrees bilateral with no 
radicular signs muscle atrophy or neurologic deficit.  The 
pertinent diagnoses were lumbar paravertebral fibromyositis 
and osteoarthritis/spondylosis of the spine.  VA outpatient 
reports dated during the early 1990's noted low back pain 
complaints.

The February 1997 VA examination of the spine noted the 
veteran complained of radiating low back pain and numbness of 
the legs.  The examiner reported no postural abnormalities or 
fixed deformities of the back and there was evidence of 
moderate spasm of parvertebral muscles.  The range of motion 
was forward flexion to 70 degrees, extension to 15 degrees, 
lateral flexion to 20 degrees bilateral and rotation to 25 
degrees bilateral with exquisite pain objectively on all 
lumbar spine movements.  There was no lower extremity atrophy 
and normal muscle strength of the legs.  Knee and ankle jerks 
were graded as 2+ bilateral and symmetric with positive 
straight leg raising and Laseque sign both legs.  The 
diagnosis was lumbar paravertebral myositis with degenerative 
joint disease by X-rays.  

On a VA examination in June 2002 the veteran complained of 
sharp radiating low back pain and numbness in the left lower 
extremity, and that pain increased with bending forward and 
arising, but alleviated by sitting down.  The examiner noted 
that the veteran needed a cane and lumbosacral corset, 
although he was independent in activities of daily living.  
The range of motion was forward flexion to 30 degrees, 
extension to 10 degrees, and lateral bending to 10 degrees 
bilateral with all planes of motion painful.  There was 
tenderness to palpation and spasm of the lumbosacral 
paravertebral muscles, no postural or fixed deformity and 
symmetric musculature.  Regarding neurological abnormalities, 
the examiner noted no atrophies of the lower extremities, 5/5 
muscle myotomes bilaterally, all reflexes tested graded as 1+ 
bilaterally, negative straight leg raising and Laseques test.  
The diagnoses were lumbar myositis and lumbar osteoarthritis.

The RO issued a rating decision in September 2002 that 
increased the rating for myositis of the lumbar spine to 40 
percent from November 22, 1999.  

As for conjunctivitis, VA eye examination in 1991 showed 
visual acuity of 20/40 bilateral and the assessment was 
glaucoma, early cataract and corneal thinning of both eyes.  
Visual fields were obtained.  Private examination in 1992 
reported normal conjunctiva.  VA eye examination early in 
1997 showed clear conjunctiva with corrected visual acuity of 
20/40 bilateral.  The diagnoses were chronic open angle 
glaucoma and senile cataracts.  

VA examination in 1999 noted chronic conjunctivitis and that 
the conjunctiva of the right eye was "+2" injected.  VA 
examination in early 2001 noted that the conjunctiva were 
injected +2.  The examiner reported that the visual loss was 
due to glaucoma and cataracts, and not service-connected 
pterygium.  Reexamination in June 2002 showed clear 
conjunctiva and no diagnosis of chronic conjunctivitis.  

Regarding the veteran's hearing loss, VA audiology 
examination in September 1991 showed speech recognition of 88 
percent bilateral with average pure tone thresholds of 43 
decibels in the right ear and 46 decibels in the left ear.  
The examiner remarked that language difficulties made use of 
both pure tone average and speech discrimination 
inappropriate.  The impression was mild to moderate 
sensorineural hearing loss per pure tone air conduction 
thresholds.  VA Audiology examination in December 1991 showed 
speech recognition of 88 percent bilateral with average pure 
tone thresholds of 44 decibels in the right ear and 46 
decibels in the left ear.  The impression was mild to 
moderate sensorineural hearing loss.

VA audiology examination in February 1997 showed speech 
recognition (CNC) of 80 percent bilateral with average pure 
tone thresholds of 51 decibels in the right ear and 53 
decibels in the left ear.  The examiner remarked that 
language difficulties made use of both pure tone average and 
speech discrimination inappropriate.  The summary of results 
was interpreted as showing moderate sensorineural hearing 
loss in the right ear and moderately severe sensorineural 
hearing loss in the left ear.  

A private physician wrote early in 1998 that the veteran had 
difficulty understanding speech on account of sensorineural 
hearing loss.  VA examinations early in 1998 for other 
purposes noted the veteran had severe deafness and having 
been hearing aid dependent for several years.  Diagnoses 
included sensorineural hearing loss, hearing aid dependent.  

VA Audiology examination in June 2002 showed speech 
recognition (CNC) of 68 percent in the right ear and 76 
percent in the left ear.  Average pure tone thresholds were 
88 decibels in the right ear and 81 decibels in the left ear.  
The examiner remarked that language difficulties made use of 
both pure tone average and speech discrimination 
inappropriate.  

The summary of results was interpreted as showing moderately 
severe to profound sensorineural hearing loss in the right 
ear and severe to profound sensorineural hearing loss in the 
left ear.  

The RO rating decision in September 2002 increased the rating 
for bilateral hearing loss to 40 percent from November 22, 
1999. 


Earlier Effective Date for a TDIU

The record shows that the Board had previously considered and 
denied the claim in June 1981.  The veteran's claim for 
increase received on March 19, 1991 included a claim for a 
TDIU.  The RO denied the claim in the May 1993 rating 
decision and he appealed.  The RO considered hearing 
testimony, current examinations and earlier VA clinical 
records that were essentially unremarkable.  At the time, he 
received a combined 60 percent evaluation for his service 
connected disabilities, principally his respiratory and spine 
disabilities.  He and a former supervisor testified at a RO 
hearing in June 1991 when it was clarified that the claim 
recently filed included a claim for a TDIU.  At the hearing 
it was reported that the veteran had last worked two years 
earlier, and his former supervisor recalled his problems in 
the workplace where the veteran reportedly had been in charge 
of accounts payable. 

The RO received a completed a VA Form 21-8940 on November 22, 
1999, wherein the veteran asserted that his service-connected 
disabilities had prevented gainful employment since 1987.  A 
more recent version of the form dated in January 2002 
indicated he had become too disabled to work in 1989.  His 
combined evaluation was increased to 70 percent from June 25, 
1997, with the grant of service connection for hepatitis C 
with assignment of a 10 percent evaluation. 

With the increased evaluations noted above, effective 
November 22, 1999, the veteran's combined evaluation 
increased to 90 percent from that date and the RO selected 
that date for the effective date of the TDIU.  

The combined evaluation was increased to 100 percent on a 
schedular basis from November 14, 2000, with the increased 
rating for prostatitis to 40 percent effective from that 
date.  


Criteria
Generally Applicable Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2003).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2003).

Where is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more clearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, the regulations do not give past medical 
reports precedence over current findings where such current 
findings are adequate and relevant to the rating issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 31 (1999).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2003).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2003).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2003).  The 
United States Court of Appeals for Veterans Claims (CAVC) has 
held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The CAVC has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he/she should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2003).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph, an extra-schedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Statement of policy. Every claimant has the right to written 
notice of the decision made on his or her claim, the right to 
a hearing, and the right of representation. Proceedings 
before VA are ex parte in nature, and it is the obligation of 
VA to assist a claimant in developing the facts pertinent to 
the claim and to render a decision which grants every benefit 
that can be supported in law while protecting the interests 
of the Government. The provisions of this section apply to 
all claims for benefits and relief, and decisions thereon, 
within the purview of this part 3.  38 C.F.R. § 3.103(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).

Specific Rating Criteria
Asthmatic Bronchitis & Histoplasmosis

Ratings under diagnostic codes 6600 to 6818, inclusive, and 
6821 will not be combined with each other. Where there is 
lung or pleural involvement, ratings under diagnostic codes 
6819 and 6820 will not be combined with each other or with 
diagnostic codes 6600 to 6818 inclusive and 6821. A single 
rating will be assigned under the diagnostic code which 
reflects the predominant disability picture with elevation to 
the next higher evaluation where the severity of the overall 
disability warrants such elevation.  However, in cases 
protected by the provisions of Pub. L. 90-493, the graduated 
ratings of 50 and 30 percent for inactive tuberculosis will 
not be elevated.  38 C.F.R. § 4.96(a), in effect prior to 
October 7, 1996.  

Ratings under diagnostic codes 6600 through 6818 and 6822 
through 6847 will not be combined with each other. Where 
there is lung or pleural involvement, ratings under 
diagnostic codes 6819 and 6820 will not be combined with each 
other or with diagnostic codes 6600 through 6817 or 6822 
through 6847.  A single rating will be assigned under the 
diagnostic code which reflects the predominant disability 
with elevation to the next higher evaluation where the 
severity of the overall disability warrants such elevation.  
However, in cases protected by the provisions of Pub. L. 90-
493, the graduated ratings of 50 and 30 percent for inactive 
tuberculosis will not be elevated.  38 C.F.R. § 4.96(a), 
effective October 7, 1996.

Asthma, bronchial: a 100 percent rating is provided for FEV-1 
less than 40-percent predicted, or; FEV-1/FVC less than 40 
percent, or; more than one attack per week with episodes of 
respiratory failure, or; requires daily use of systemic (oral 
or parenteral) high dose corticosteroids or immuno-
suppressive medications.

A 60 percent rating is provided for FEV-1 of 40- to 55-
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at 
least monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.

A 30 percent rating is provided for FEV-1 of 56- to 70-
percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
daily inhalational or oral bronchodilator therapy, or; 
inhalational anti-inflammatory medication.

A 10 percent rating is provided for FEV-1 of 71- to 80-
percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; 
intermittent inhalational or oral bronchodilator therapy. 
Note: In the absence of clinical findings of asthma at time 
of examination, a verified history of asthmatic attacks must 
be of record.  38 C.F.R. § 4.97, Diagnostic Code 6602, 
effective October 7, 1996.

Under 38 C.F.R. § 4.97, Diagnostic Code 6602, in effect prior 
to October 7, 1996, a 10 percent evaluation is warranted for 
mild bronchial asthma manifested by paroxysms of asthmatic-
type breathing (high pitched expiratory wheezing and dyspnea) 
occurring several times a year with no clinical findings of 
between attacks. 

A 30 percent evaluation requires moderate bronchial asthma 
manifested by rather frequent asthmatic attacks (separated by 
only 10 to 14 day intervals) with moderate dyspnea on 
exertion between attacks. 

A 60 percent evaluation is warranted if the disorder is 
severe, with frequent attacks of asthma, marked dyspnea on 
exertion between attacks, with only temporary relief by 
medication, and with more than light manual labor prohibited. 

A 100 percent evaluation is warranted if the asthma is 
pronounced, manifested by very frequent asthmatic attacks 
with severe dyspnea on slight exertion between attacks and 
with marked loss of weight or other evidence of severe 
impairment of health.  

Histoplasmosis of lung, Coccidioidomycosis, Blastomycosis, 
Cryptococcosis, Aspergillosis and Mucormycosis: General 
Rating Formula for Mycotic Lung Disease (diagnostic codes 
6834 through 6839): Chronic pulmonary mycosis with 
persistent fever, weight loss, night sweats, or massive 
hemoptysis, 100 percent. 

Chronic pulmonary mycosis requiring suppressive therapy with 
no more than minimal symptoms such as occasional minor 
hemoptysis or productive cough, 50 percent.  Chronic 
pulmonary mycosis with minimal symptoms such as occasional 
minor hemoptysis or productive cough, 30 percent.  Healed 
and inactive mycotic lesions, asymptomatic, 0 percent.  
Effective October 7, 1996.

Mycosis of the lung unspecified, rate when active 70 percent 
to 100 percent; when inactive rate residuals on appropriate 
analogy.  38 C.F.R. § 4.97 Diagnostic Code 6808, effective 
prior to October 7, 1996. 


Myositis of the Lumbar Spine

The CAVC has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2003).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2003).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2003).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  

The joints involved should be tested for pain on both active 
and passive motion, in weight-bearing and nonweight-bearing 
and, if possible, with range of the opposite undamaged joint.  
38 C.F.R. § 4.59 (2003)

The CAVC has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

The Rating Schedule provides a non-compensable evaluation for 
lumbosacral strain when based on slight subjective symptoms 
only, 10 percent with characteristic pain on motion, 20 
percent with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position, and 
40 percent with severe lumbosacral strain manifested by 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

The Rating Schedule provides a compensable rating for 
limitation of motion of the lumbar spine with the assignment 
of a 10 percent disability when slight, 20 percent when 
moderate, or 40 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5286, pertaining to 
lumbar ankylosis, a 100 percent evaluation is warranted for 
complete bony fixation of the spine at an unfavorable angle, 
with marked deformity and involvement of major joints, and a 
60 percent evaluation is warranted for ankylosis at a 
favorable angle.  Id.  Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).


38 C.F.R. § 4.71a, Diagnostic Code 5285, which pertains to 
residuals of vertebral fractures, a 100 percent evaluation is 
warranted with cord involvement, where the veteran is 
bedridden, or where he requires long leg braces.  Lesser 
involvement is evaluated based on limited motion or nerve 
paralysis.  

A 60 percent evaluation is warranted where there is no cord 
involvement, but there is abnormal mobility requiring use of 
a neck brace/jury mast.  Lesser residuals are rated in 
accordance with definite limited motion or muscle spasm, a 10 
percent evaluation should be added for demonstrable deformity 
of a vertebral body.

Myositis shall be rated as degenerative arthritis based on 
limitation of motion of the affected parts.  Diagnostic Code 
5021.

Effective September 26, 2003 (68 Fed. Reg. 51454-51458 Aug. 
27, 2003), General Rating Formula for Diseases and Injuries 
of the Spine(For diagnostic codes 5235 to 5243 unless 5243 
is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): With or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease. Unfavorable ankylosis of the 
entire spine, 100 percent. Unfavorable ankylosis of the 
entire thoracolumbar spine, 50 percent. 

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine, 40 percent. Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine, 30 percent. Forward flexion of the 
thoracolumbar spine greater  than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion 
of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, 20 percent. 

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height, 10 percent. 

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees. 

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees. The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation. The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees. The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. Note 
(4): Round each range of motion measurement to the nearest 
five degrees. 

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis. 

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  5235 Vertebral fracture or 
dislocation, 5236 Sacroiliac injury and weakness, 5237 
Lumbosacral or cervical strain, 5238 Spinal stenosis, 5239 
Spondylolisthesis or segmental instability, 5240 Ankylosing 
spondylitis, 5241 Spinal fusion, 5242 Degenerative arthritis 
of the spine (see also diagnostic code 5003), 5243 
Intervertebral disc syndrome.  

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25.


Conjunctivitis

Conjunctivitis, trachomatous, chronic: Active; rate for 
impairment of visual acuity; minimum rating 30 percent while 
there is active pathology. Healed; rate on residuals, if no 
residuals, 0 percent.  38 C.F.R. § 4.84a, Diagnostic Code 
6017.  

Conjunctivitis, other, chronic: Active, with objective 
symptoms, 10 percent. Healed; rate on residuals, if no 
residuals 0.  Diagnostic Code 6018  


Hearing Loss

The CAVC has found that the schedular disability ratings 
assigned for hearing impairment are derived from the 
mechanical application of the rating schedule to the exact 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345. 349 
(1992).

In general, the basis for evaluating defective hearing will 
be the impairment of auditory acuity within the 
conversational voice range according to findings reported by 
audiology clinic examinations as certified.  For VA purposes, 
impairment of auditory acuity contemplates the degree of 
organic hearing loss for speech.  38 C.F.R. § 4.87.

The VA Schedule for Rating Disabilities takes into 
consideration that a veteran may wear a hearing aid.  
38 C.F.R. § 4.86.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as noted by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies of 1000, 2000, 3000, and 4000 cycles per 
second. To evaluate the degree of disability from bilateral 
service-connected defective hearing, the rating schedule 
establishes 11 auditory acuity levels, designated from level 
I for essentially normal acuity through XI for profound 
deafness.  38 C.F.R. § 4.85; Diagnostic Code 6100 to 6110 
(1998).

Examinations are conducted using the controlled speech 
discrimination tests together with the results of the 
puretone audiometry test.  The horizontal lines in table VI 
represent nine categories of percent of discrimination based 
on the controlled speech discrimination test.  The vertical 
columns in Table VI represent nine categories of decibel loss 
based on the puretone audiometry test.  


The numeric designation of impaired efficiency (I through XI) 
will be determined for each ear by intersecting the 
horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure 
tone decibel loss; thus with percent of discrimination of 70 
and average pure tone decibel loss of 64, the numeric 
designation is V for one ear.  The same procedure will be 
followed for the other ear.  (b) The percentage evaluation 
will be found from Table VII by intersecting the horizontal 
row appropriate for the numeric designation for the ear 
having the better hearing and the vertical column appropriate 
to the numeric designation for the ear having the poorer 
hearing.  

For example, if the better ear has a numeric designation of 
"V" and the poorer ear has a numeric designation of "VII," 
the percentage evaluation is 30 percent and the diagnostic 
code is 6103.  (c) Table VIa provides numeric designations 
based solely on puretone averages and is for application only 
when the Chief of the Audiology Clinic certifies that 
language difficulties or inconsistent speech audiometry 
scores make the use of both puretone average and speech 
discrimination inappropriate.  38 C.F.R. § 4.85.

The evaluations derived from this schedule are intended to 
make proper allowance for improvement by hearing aids. 
Examination to determine this improvement is therefore 
unnecessary.  38 C.F.R. § 4.86.

By impairment of auditory acuity is meant the organic hearing 
loss for speech. For bilateral hearing loss, where the 
average puretone decibel loss and speech recognition 
establishes a numeric designation of level II hearing in each 
ear a 0 percent rating is provided.  38 C.F.R. § 4.87, 
Diagnostic Code 6100.

A 10 percent rating is provided where the average pure tone 
decibel loss and speech recognition establishes a numeric 
designation of level II hearing in one ear and the average 
puretone decibel loss in the other ear is at least 74 and 
percent of discrimination 76 to 82, or the average puretone 
decibel loss is at least 50 and percent of discrimination 68 
to 72, or where the average puretone decibel loss is 49 or 
less and the percent of discrimination is 60 to 66.  

Designation of level IV hearing, average decibel loss 50 to 
73 and percent of discrimination 76 to 82 in both ears 
warrants a 10 percent evaluation.  38 C.F.R. § 4.87, 
Diagnostic Code 6100.  Numeric designation VIII hearing in 
one ear and VII in the other warrants a 40 percent 
evaluation; numeric designation VIII hearing in both ears 
warrants a 50 percent evaluation.  Numeric designation at 
least VI in one ear and X in the other warrants a 50 percent 
evaluation.  38 C.F.R. § 4.85, Table VIa and Diagnostic Code 
6100.

Evaluation of hearing impairment: (a) An examination for 
hearing impairment for VA purposes must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry 
test. Examinations will be conducted without the use of 
hearing aids. (b) Table VI, "Numeric Designation of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination," is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns). The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone threshold average intersect. (c) Table VIa, 

Numeric Designation of Hearing Impairment Based Only on 
Puretone Threshold Average,'' is used to determine a Roman 
numeral designation (I through XI) for hearing impairment 
based only on the puretone threshold average. Table VIa will 
be used when the examiner certifies that use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, 
etc., or when indicated under the provisions of Sec. 4.86. 
(d) ``Puretone threshold average,'' as used in Tables VI and 
VIa, is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four. This average is used in 
all cases (including those in Sec. 4.86) to determine the 
Roman numeral designation for hearing impairment from Table 
VI or VIa. (e) Table VII, ``Percentage Evaluations for 
Hearing Impairment,'' is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.  

The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.

(f) If impaired hearing is service-connected in only one ear, 
in order to determine the percentage evaluation from Table 
VII, the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I, subject to 
the provisions of Sec. 3.383 of this chapter. (g) When 
evaluating any claim for impaired hearing, refer to Sec. 
3.350 of this chapter to determine whether the veteran may be 
entitled to special monthly compensation due either to 
deafness, or to deafness in combination with other specified 
disabilities.  38 C.F.R. § 4.85 as amended 64 Fed. Reg. 
25206, May 11, 1999. 

Exceptional patterns of hearing impairment: (a) When the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral. Each ear 
will be evaluated separately. (b) When the puretone threshold 
is 30 decibels or less at 1000 Hertz, and 70 decibels or more 
at 2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral. 
That numeral will then be elevated to the next higher Roman 
numeral. Each ear will be evaluated separately.  38 C.F.R. §  
4.86 as amended 64 Fed. Reg. 25209, May 11, 1999.

Effective Date

The law and regulations governing the appropriate effective 
date for an award of increased compensation are set out in 
38 U.S.C.A. § 5110(a), (b)(2) and 38 C.F.R. §§ 3.400, 
3.400(o)(1), (2) which provide that the effective date shall 
be the date of claim or date entitlement arose, whichever is 
later, but that increased disability compensation may be 
granted from the date an ascertainable increase occurred 
during the one year period prior to the date of receipt of 
claim, otherwise date of claim.  

Ascertainable (to ascertain) means "to find out definitely; 
learn with certainty or assurance; determine".  The Random 
House College Dictionary, 78 (Rev. ed. 1982). 

The 1945 Schedule for Rating Disabilities will be used for 
evaluating the degree of disabilities in claims for 
disability compensation, disability and death pension, and in 
eligibility determinations.  

TDIU

The provisions contained in the rating schedule will 
represent as far as can practicably be determined, the 
average impairment in earning capacity in civil occupations 
resulting from disability.  38 C.F.R. § 3.321.  Total ratings 
are authorized for any disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
prescribes a 100 percent evaluation or, with less disability, 
where the requirements of paragraph 16, page 5 of the rating 
schedule are present or where, in pension cases, the 
requirements of paragraph 17, page 5 of the schedule are met.  
38 C.F.R. § 3.340.

Total disability compensation ratings may be assigned under 
the provisions of § 3.340.  However, if the total rating is 
based on a disability or combination of disabilities for 
which the Schedule for Rating Disabilities provides an 
evaluation of less than 100 percent, it must be determined 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age.  
38 C.F.R. § 3.341.

The ability to overcome the handicap of disability varies 
widely among individuals. The rating, however, is based 
primarily upon the average impairment in earning capacity, 
that is, upon the economic or industrial handicap which must 
be overcome and not from individual success in overcoming it.  
However, full consideration must be given to unusual physical 
or mental effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disability.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; Provided, That permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  

The following will be considered to be permanent total 
disability: the permanent loss of the use of both hands, or 
of both feet, or of one hand and one foot, or of the sight of 
both eyes, or becoming permanently helpless or permanently 
bedridden.  Other total disability ratings are scheduled in 
the various bodily systems of this schedule. 38 C.F.R. 
§ 4.15.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided That, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  For the above purpose of one 60 percent disability, or 
one 40 percent disability in combination, the following will 
be considered as one disability: 

(1) Disabilities of one or both upper extremities, or of one 
or both lower extremities, including the bilateral factor, if 
applicable, 

(2) disabilities resulting from common etiology or a single 
accident, 

(3) disabilities affecting a single body system, e.g. 
orthopedic, digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, 

(4) multiple injuries incurred in action, or 



(5) multiple disabilities incurred as a prisoner of war.  It 
is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.

For purposes of this section, marginal employment generally 
shall be deemed to exist when a veteran's earned annual 
income does not exceed the amount established by the U.S. 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person.  

Marginal employment may also be held to exist, on a facts 
found basis (includes but is not limited to employment in a 
protected environment such as a family business or sheltered 
workshop), when earned annual income exceeds the poverty 
threshold.  Consideration shall be given in all claims to the 
nature of the employment and the reason for termination. 
38 C.F.R. § 4.16(a).

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  

The rating board will include a full statement as to the 
veteran's service-connected disabilities, employment history, 
educational and vocational attainment and all other factors 
having a bearing on the issue. 38 C.F.R. § 4.16(b).





A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. (38 U.S.C. 
5101(a)). A claim by a veteran for compensation may be 
considered to be a claim for pension; and a claim by a 
veteran for pension may be considered to be a claim for 
compensation. The greater benefit will be awarded, unless the 
claimant specifically elects the lesser benefit.   38 C.F.R. 
§  3.151. 

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim. Such informal 
claim must identify the benefit sought. 

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution. If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.

(b) A communication received from a service organization, an 
attorney, or agent may not be accepted as an informal claim 
if a power of attorney was not executed at the time the 
communication was written.

(c) When a claim has been filed which meets the requirements 
of Sec. 3.151 or Sec. 3.152, an informal request for increase 
or reopening will be accepted as a claim.  38 C.F.R. § 3.155.

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. §  3.160.



Analysis

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  

The VCAA revises VA's obligations in two significant ways.  
First, VA has a duty to notify the appellant of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103 (West 2002).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).

VA issued regulations to implement the VCAA in August 2001.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  

VA specified that except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), the amended regulations otherwise 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  66 Fed. Reg. 
45,620.  

In its discussion of the scope and applicability of the 
regulations, VA stated that except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  VA went on to state that it would apply the new 
regulations to any claim pending but not decided by VA as of 
November 9, 2000.  Id.



The Board finds that the VCAA applies here as the claim was 
not finally decided on the date of its implementation.  
Indeed, it began in 1991 and remained in procedural and 
adjudicative action at the RO for more than a decade before 
it found its way to the Board although actions were taken at 
various times as the veteran added new issues.

As for VCAA compliance, there is no issue as to the 
substantial completeness of the application.  38 U.S.C.A. 
§ 5102 (West 2002).  The claim for increase in March 1991 
appeared substantially complete on its face and the veteran 
clearly identified the disabilities in question and the 
benefits sought.  Further, he referenced the bases for the 
claim through many letters that the Board had translated.  

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b).  The veteran has been advised of 
the type of evidence lacking to demonstrate entitlement to 
the benefits sought with the May 1993 rating decision, the 
October 1993 statement of the case, June 1997, January 1998 
and September 2002 supplemental statements of the case, and 
the May 2002 letter from the RO explaining the provisions of 
the VCAA.  

The May 2002 letter specifically provided the veteran with 
notice of the VCAA and explained the respective rights and 
responsibilities under the VCAA.  VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed in light of the explanations he received 
regarding the matters at issue through the previously 
referenced correspondence.  

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  The RO obtained 
the VA medical records and private treatment records were 
also reviewed.  

There is no indication that there is any other probative 
evidence available that has not been obtained concerning the 
issue on appeal.  By the May 2002 letter from the RO the 
veteran was clearly advised as to which portion of evidence 
is to be provided by him and which portion is to be provided 
by VA.  That requirement of VA has been satisfied, and there 
is no additional evidence that needs to be provided.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  VA has satisfied its 
duties to inform and assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  

Additionally, it is noted that in a recent decision, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (CAFC) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  

The CAFC made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  

In the instant case, the veteran was provided with initial 
notice of the provisions of the VCAA and its effect on the 
development of this claim in the May 2002 letter from the RO. 
An earlier letter in May 2001 was not directed to the 
disabilities at issue for which he sought increased ratings.  





Given that the veteran has been substantially advised of his 
rights and responsibilities under the VCAA, that he has had 
ample opportunities to respond to other RO duty to assist 
notices, and that the appellant has given no indication of 
additional evidence that has not been obtained that is 
relevant to the issues being decided, the Board has concluded 
that VA has no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

In any event, revisions to 38 U.S.C.A. § 5103 contained in 
the recently-enacted Veterans Benefits Act of 2003, which 
was made effective retroactively to November 9, 2000, the 
effective date of the VCAA, specify that VA is not 
prohibited from making a decision on a claim before the 
expiration of the one-year period after a notice to the 
veteran and his representative of the information needed to 
complete an application for benefits.  See the Veterans 
Benefits Act of 2003, P.L. 108-183, § ___, 117 Stat. 2651, 
___ (Dec. 16, 2003) [to be codified at 38 U.S.C. § 5103(b)].  
As noted above, there is no deficiency in the veteran's case 
at hand, nor would there be otherwise by operation of the 
new law.  

It is noted that the veteran was afforded comprehensive VA 
examinations at several times during this appeal, most 
recently in 2002.  Accordingly, additional examination of the 
veteran is not warranted.  

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Further development and further expending of 
VA's resources is not warranted.  The Board finds that there 
will be no prejudice to the appellant if the Board decides 
his appeal at this time and the Board will, therefore, 
proceed to consider the appellant's claim on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Finally, it is noted that the CAVC decision in Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004) 
(Pelegrini II) (withdrawing and replacing Pelegrini v. 
Principi, 17 Vet. App. 412 (2004)) held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision on the 
rating increase claim was made in May 1993, from the date  of 
claim in March 1991, obviously prior to when the veteran was 
notified of the VCAA.  

Accordingly, the procedural development of the veteran's case 
is inconsistent with  Pelegrini, supra.  However, the case 
was reviewed after examinations in 1997 and again in 2002 
after the VCAA letter was issued.  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
veteran has already been afforded numerous opportunities 
to submit additional evidence.  

It appears to the Board that the claimant has indeed 
been notified that he should provide or identify any and 
all evidence relevant to the claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  

The May 2002 notice in essence invited the veteran to submit 
any evidence he had regarding the matter at issue and advised 
him of upcoming examinations.  The representative was also 
provided the notice letter.  

The Board has noted the representative's stated objection in 
February 2004 to the RO conclusion that it has substantially 
complied with the VCAA.  Although the representative makes 
this argument there is no explanation of how any further 
notice would be beneficial.  For example there is nothing in 
the argument that points to any relevant information or 
evidence that the veteran or the representative would have 
submitted but for noncompliant notice.  Indeed the argument 
simply parrots the all too familiar Quartuccio refrain but 
offers no argument as to any specific evidence that would 
have been introduced or identified had the veteran received a 
perfectly compliant VCAA notice. 

In essence, the representative did not articulate any 
prejudicial error having occurred and apparently from the 
content of the argument that argues form over substance is 
not aware of any.  Therefore, the Board concludes that 
adjudication of the claim may proceed, consistent with the 
VCAA.  The record demonstrates that remand for further action 
in accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 541 (1991).  That 
conclusion is supported by the fact that in this decision the 
Board has in effect granted the maximum benefit sought 
through the earlier effective date for a TDIU, although the 
schedular ratings were not uniformly increased where an 
increase was found warranted.  In addition, the Board finds 
that through the statement of the case and supplemental 
statements of the case, the veteran received adequate notice 
of the applicable law and regulations.  

The substantive changes for respiratory disorders were 
provided and the rating schedule for hearing loss was 
essentially unchanged with the amendments published in May 
1999 and the rating decision in September 2002 explained the 
substantive basis for the rating increases.  As for the spine 
criteria, although recently changed, the veteran receives the 
maximum rating and the Board finds the former criteria more 
beneficial as will be discussed below.

Having determined that the duty to notify and the duty to 
assist have been substantially satisfied, the Board turns to 
an evaluation of the veteran's claims for increase on the 
merits.  


Asthmatic Bronchitis & Histoplasmosis

The Board notes the changes to the regulations for evaluating 
respiratory system disorders were effective October 7, 1996.  
And after being reviewed and compared with the previous 
criteria they are found to be significant as substantive 
change occurred.  The revised regulations, as finally issued 
substantively amended them.  See 61 Fed. Reg. 46720-46731 
(September 5, 1996).

The newly published criteria offer substantive revision and 
are seen as more favorable to the appellant than the rating 
provisions previously in effect and thus choosing between the 
versions is a material consideration here.  Bernard v. Brown, 
4 Vet. App. 384 (1993), see also VAOPGCPREC 3-00.  For 
example, as proposed, the changes in part were intended to 
provide unambiguous rating criteria and insure that the 
rating schedule reflected recent medical advances.  

This included deleting comparative terms such as 
"pronounced" or "severe" that existed in the criteria for 
sinusitis, and adding objective and quantifiable criteria for 
asthma and other such disabilities that could be measured 
through readily available pulmonary function tests and other 
objective characteristics.  However, the revised criteria 
cannot be applied earlier than their effective date, which in 
this case is October 7, 1996.

Regarding asthmatic bronchitis, the Board observes that what 
is noteworthy is the amount of clinical data regarding 
asthma.  It is clear from the clinical records and the 
history obtained on the 1993 examination that the 
manifestations of asthma did not meet the criteria for more 
than a 30 percent evaluation under the rating scheme in 
effect prior to October 7, 1996.  

In essence the Board cannot reasonably find that the disorder 
was characterized by frequent attacks or only temporary 
relief from medication based upon the veteran's description 
to the pulmonary and cardiology examiners.  The 30 percent 
rating seems more nearly approximated through a liberal 
reading of the record and applicable rating criteria.

VA examinations in 1997 and 2002 include pulmonary function 
reports that collectively do not show the veteran has the 
minimum thresholds or the relevant rating elements for a 60 
percent rating solely on the basis of testing.  The Board 
notes that the pulmonary function was noticeably worse on the 
1997 evaluation.  However, the current version of the rating 
scheme provides alternative bases for the various interval 
ratings.  

Pertinent here is that a 60 percent rating is supported by 
daily inhalation or oral bronchodilator therapy, or 
inhalation anti-inflammatory medication and other medication 
as reflected in the narrative of the 1997 and 2002 
examinations.  The veteran reported a need for daily inhaled 
medication and supplement nebulizers that the rating board 
found were sufficient to support a 60 percent evaluation.  

Thus, the Board finds that the record it supports a 60 
percent evaluation from October 7, 1996 based on the overall 
pulmonary function and other rating criteria that are deemed 
more nearly approximated.  However, the record does not show 
any symptomatology objectively confirmed that would warrant a 
finding that the disability is more accurately assessed in 
the 100 percent criteria under the current version of 
Diagnostic Code 6602.  

Therefore, the Board finds that the 60 percent evaluation for 
asthma is appropriate from October 7, 1996, as the recent 
rating action based the increase on findings other than the 
pulmonary function that were essentially consistent on both 
examinations.  

Regarding histoplasmosis, the Board will simply note that the 
prior and current rating schemes do not support more than the 
0 percent evaluation.  As the examiners have noted, the 
respiratory disability persists as bronchial asthma.  

Thus under the prior version, the analogy to bronchial asthma 
is appropriate.  Under the current version, the rating would 
remain the same, which is 0 percent, in view of the 
asymptomatic findings for histoplasmosis.


Myositis of the Lumbar Spine

The Board is satisfied with the VA examinations that were 
intended to discuss relevant evaluative criteria.  The Board 
will assess the record mindful of the principles established 
in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The record 
reflects that the veteran did report for the examinations and 
as a result assisted in the development of his claim. 

In addition, the recently published amendments to the spine 
rating criteria do not provide for an evaluation higher than 
the veteran currently receives so failure to consider it 
directly is harmless.  Thus, he receives the maximum rating 
available going forward under the applicable rating scheme.  

In any event, the same reasoning is applicable regarding the 
spine criteria as discussed previously regarding the 
respiratory criteria.  Thus, the prior version is solely 
applicable to the period under consideration prior to 
November 1999.  Bernard, supra. and VAOPGCPREC 3-00.  

In the Board's opinion, the examinations were comprehensive 
and the relevant rating criteria may be applied in light of 
the examination findings.  The medical examination records 
include sufficient detail regarding the veteran's low back 
disability to apply current rating criteria and are 
considered the best evidence for an informed determination of 
the impairment from the disorder.  Further, there has not 
been reported any more recent comprehensive evaluation or 
treatment since the VA examination in 2002.  Johnson v. 
Brown, 9 Vet. App. 7 (1996); Robinette v. Brown, 8 Vet. App. 
69 (1995).




The veteran's disability has been rated during this appeal in 
accordance with the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5021 and 5292 that assesses limitation of 
motion as primary rating criteria for the incremental ratings 
to 40 percent.  The veteran has also been provided the 
essential rating criteria.  The Board finds the rating scheme 
based on limitation of motion is appropriate for the 
veteran's disability in view of the diagnosis and 
symptomatology.  

It is noted that diagnostic codes predicated on limitation of 
motion do not prohibit consideration of a higher rating based 
on functional loss due to pain on use or due to flare-ups 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  DeLuca, 8 Vet. 
App. at 206.  Therefore, consideration of an increased 
evaluation based on functional loss due to pain on flare-ups 
with limitation of motion of the lumbar spine is proper.

The record reflects that the RO in its decisions rated the 
veteran's disability on the basis of then current VA 
examination records as they reflected the contemporaneous 
complaints of lower back pain.  Viewed collectively, the 
examination reports, which record observations through mid 
2002, show persistent pain complaints and limitation of 
motion that predominates the orthopedic findings.  He has no 
neurologic deficit linked to the low back according to the 
reports that do not confirm any neurologic involvement.  
Therefore, the most plausible rating scheme appears to be 
under Diagnostic Codes 5292 that contemplates limitation of 
motion.  38 C.F.R. §§ 4.14, 4.21.  

Thus, the Board need not evaluate the claim under the 
criteria for intervertebral disc syndrome, as that disorder 
is not shown.  The veteran was rated 20 percent from 1993 on 
the basis of a contemporaneous VA examination wherein the 
examiner noted substantial symptomatic manifestations 
including rather restricted range of motion and muscle spasm.  
The best evidence available is contained in the VA 
examinations that were completed then and in 1997 and 2002, 
and the Board has not overlooked the similarity in objective 
assessments.  


The Board notes the work limitations do involve the low back 
and the veteran's hearing testimony and his examination 
complaints.  The record of medical treatment shows the formal 
evaluations add pertinent evidence regarding the low back 
disability.  

Applying the pertinent information to the rating schedule 
criteria leads the Board to conclude that a higher evaluation 
is warranted for the entire period prior to November 22, 
1999.  The back disability symptoms objectively confirmed, 
overall, appear to warrant the corresponding percentage 
evaluation of 40 percent.  The rating for the veteran's 
lumbar spine disease must be coordinated with functional 
impairment.  38 C.F.R. § 4.21.  Here applying the rating 
schedule liberally results in a 40 percent evaluation 
recognizing severe disability.  

As demonstrated on the 1991 and the most recent VA 
examinations, there is evidence of appreciable functional 
impairment with exacerbations and demonstrable limitation of 
motion than appeared to increase over the course of the 
examinations.  The examiners, overall, were very careful in 
describing the veteran's presentation and there did not 
appear to be an appreciable inconsistency between his 
presentation and the objective evidence of his disability.  
The Board attaches substantial weight to the limitation of 
motion, spasm and pain, which are indicators of the level of 
disability at this time given the application of 38 C.F.R. 
§§ 4.40 or 4.45.

Further, the preponderance of the evidence is not against an 
increased evaluation based on functional loss due to pain on 
use or due to flare-ups, as the veteran's complaints of pain, 
when evaluated in association with clinical objective 
findings obtained on examination, would appear to reflect a 
level of impairment greater than the disability level 
contemplated in the currently granted 20 percent evaluation 
prior to mid November 1999.  The most recent VA examination 
found the most restricted motion.  

Taking into account the rating provisions beyond solely 
limitation of motion, functional limitation from the low back 
disability was more than moderate in view of the diagnosis 
and pertinent comments made by the examiners in 1991 and 
1997.  Thus, the benefit of the doubt would permit a 40 
percent rating for the entire period.  

The Board concludes that 38 C.F.R. §§ 4.40, 4.45, or 4.59 
does provide a basis for a higher rating than 20 percent as 
pain was objectively manifested on all examinations.  The 
current complaints principally of pain are noted but, 
significantly, the VA examiners several years apart have 
reported objective evidence of disabling disease from an 
orthopedic standpoint to support a rating in excess of 20 
percent.  Thus the 40 percent rating would appear to reflect 
the overall functional impairment for the entire period of 
this appeal.

Additionally, as noted above, there is no ankylosis reported 
currently to permit the application of Diagnostic Code 5289, 
and no neurologic symptoms linked to the low back strain that 
would warrant consideration application of the criteria under 
diagnostic code 5293.  The 40 percent rating is based upon a 
liberal interpretation of the entire evidentiary record, 
which is contemplated in the disability evaluation process.  
38 C.F.R. § 3.103.


Conjunctivitis

The 10 percent rating that has been in effect for the 
veteran's conjunctivitis is the maximum rating that can be 
assigned for that disability under 38 C.F.R. 
§ 4.84a, Diagnostic Code 6018.  A 10 percent rating under 
that diagnostic standard contemplates the manifestation of 
active conjunctivitis, with objective symptoms.  A rating 
greater than 10 percent (in this instance, a 30 percent 
rating) can be assigned for chronic trachomatous 
conjunctivitis, when active, as ascertained by impairment of 
visual acuity.  38 C.F.R. § 4.84a, Diagnostic Code 6017.  

A review of the medical evidence, however, does not indicate 
that at any time has the veteran's conjunctivitis been 
identified as trachomatous in nature.  This evidence, which 
includes reports of VA examinations conducted in 1991, 1997 
and 1999 and private records, is devoid of any finding or 
diagnosis that would support a 
conclusion that trachomatous conjunctivitis has been 
manifested.  Also there is a specific finding that impaired 
vision is related to a nonservice-connected disability.

The Board must therefore conclude that the preponderance of 
the evidence is against the veteran's claim for an increased 
rating for conjunctivitis.  Clearly he has active 
conjunctivitis at times as reflected in the medical record.  
However, he is not entitled to more than the 10 percent 
evaluation, which is the maximum schedular evaluation.


Hearing Loss

Initially, the Board will note that the amendments to the 
rating scheme for hearing evaluation in 1999 did not alter 
the substantive provisions applicable to this claim.  Thus, 
the RO could consistently apply either version in view of the 
evidence.  Any change in the 1999 amendment to the special 
rules that were invoked to rate the veteran's hearing could 
not be applied earlier, but they do not appear to be 
beneficial in the veteran's case.

The RO has rated the rated bilateral hearing loss as 
noncompensable under diagnostic code 6100 of the rating 
schedule prior to November 1999.  The Board's review of the 
audiology studies that VA obtained in 1991 and 1997 discloses 
no basis upon which to predicate a grant of entitlement to an 
increased (compensable) evaluation for that period.  

In this regard the Board notes that the September 1991 VA 
audiology examination relied solely on the pure tone 
threshold average loss, which was permitted under the rating 
scheme.  This was the examiner's certification.  These 
audiology findings result in numeric designations of II and 
II respectively on Table VIa of 38 C.F.R. § 4.85 of the VA 
Schedule for Rating Disabilities.  The numeric designations 
of II and II respectively equate to a noncompensable 
evaluation under diagnostic code 6100.  

A similar situation exists with respect to the audiology 
studies conducted by VA in December 1991, but the Board did 
not locate an examiner's certification to apply only the 
threshold levels.  In this regard the Board notes that in 
either version the result was level II hearing.  

For example, the veteran had a pure tone threshold average 
loss of 44 decibels in the right ear and 46 decibels in the 
left ear with speech recognition of 88 percent bilateral.  
These audiology studies, like those reported in September 
1996, result in numeric designations of II and II 
respectively on Table VI or Table VIa of 38 C.F.R. § 4.85 of 
the VA Schedule for Rating Disabilities.  These numeric 
designations equate to a noncompensable evaluation under 
diagnostic code 6100 under either calculation.

The June 2002 VA audiology examination relied solely on the 
pure tone threshold average loss as the examiner certified 
this method of evaluation.  These audiology findings, hearing 
thresholds of 88 in the right ear and 81 in the left ear 
result in numeric designations of VIII and VII respectively 
on Table VIa.  The numeric designations of VII and VIII 
respectively equate to a 40 percent evaluation under 
diagnostic code 6100.  

As noted earlier, the evaluation of hearing impairment 
applies a rather structured formula that has been modified 
from time to time as reflected in the rating schedule 
changes.  This process has been described as a mechanical 
application of the rating schedule to numeric designations 
after audiology evaluations are rendered.  Lendenmann, supra.  
As has been discussed, the Board has applied the available 
audiometry data to the rating criteria in a manner certified 
as most favorable to the veteran.  He has not reported 
additional hearing evaluation since 2002 showing greater 
impairment to warrant further development.


Earlier Effective Date for a TDIU

The Board observes that when the RO initially considered the 
claim for a TDIU in the early 1990's, the veteran was rated 
60 percent combined for service-connected disabilities.  
These were not a result of common etiology.  The 60 percent 
rating did not qualify the veteran for TDIU consideration on 
a schedular basis.  There was contemporaneous medical 
evidence of unemployability.  

Thus, the veteran's claim has been pending since 1993 and the 
RO decision to grant the benefit from November 1999 does not 
moot the matter as the veteran did not withdraw the claim.

The Board finds that the record is fairly well settled that 
the veteran last worked in the late 1980's according to his 
submissions.  The effective date the RO assigned for a TDIU 
coincided with the date he achieved a certain schedular 
evaluation that was less than total.  Upon review of the 
record, the Board does not agree with that determination as 
the evidence favors the assignment of an earlier effective 
date in March 1991.  

The record contains substantial evidence supporting a TDIU 
from March 1991 in light of the contemporaneous sworn 
testimony and the rating increase for the lumbar spine 
granted in this appeal.  Clearly that would raise the 
combined evaluation to a level warranting consideration on a 
schedular basis.  Of course, the claims for increased 
schedular ratings are not mooted by this earlier TDIU grant.

The Board has noted that the veteran has several compensable 
service-connected disabilities prominent that affect major 
body systems.  It does not appear that he was a viable 
candidate for gainful employment in view of his multiple 
disabilities before VA received a formal TDIU claim.  Viewed 
objectively, the record, in particular the course of his 
disabilities as reflected in VA and private medical reports 
does appear to provide a plausible basis for a favorable 
decision on this matter.  

There is no persuasive evidence that he would be employable 
but for nonservice-connected disorders in light of the 
service-connected disabilities.  The Board will note the list 
of compensable service-connected disabilities is rather 
extensive although the pulmonary and spine disorders 
overshadow other disabilities for the period in question.  
The medical evidence does appear to corroborate his 
assertions of entitlement to a TDIU prior to March 1991.  A 
TDIU determination does not depend on a particular disability 
rating before entitlement may be granted.  

Accordingly, a TDIU is warranted from an earlier date.  
Vettese, 7 Vet. App. at 35.  The pertinent determination here 
is when the claim was received.  An informal claim appears 
from the record from March 1991 to establish a pending claim 
for a TDIU prior to the specific claim at the RO hearing in 
June 1991.  Therefore, the appropriate effective date for a 
TDIU should be March 19, 1991.  38 C.F.R. § 3.400.  The 
evidence viewed objectively does not show that the veteran 
was able to function in the workplace after the claim was 
received in March 1991, although nothing in the earlier 
records received would support an earlier date.  Thus, the 
Board finds that the record, while it does support an earlier 
effective date of March 19, 1991, does not include competent 
evidence supporting a TDIU earlier in light of the prior 
Board adjudication and the content of treatment records 
obtained in connection with the 1991 claim. 


Extraschedular Consideration

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming a RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that while the 
RO provided the criteria it did not appear to have expressly 
considered them.

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

The Board cannot conclude that the disability picture is so 
unusual or exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
render impractical the application of the regular rating 
criteria.  Here the schedular criteria are clearly applicable 
and the Board must observe that no argument has been directed 
to the application of extraschedular criteria to support a 
higher evaluation for any disability.  In fact the veteran is 
receiving the highest schedular compensation, combined 100 
percent, from mid November 2000 and a TDIU from 1991.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question.


ORDER

Entitlement to an increased evaluation of 60 percent for 
asthmatic bronchitis is granted from October 7, 1996, subject 
to the regulations governing the payment of monetary awards.  

Entitlement to an increased evaluation of 40 percent myositis 
of the lumbar spine is granted from March 19, 1991, subject 
to the regulations governing the payment of monetary awards.  

Entitlement to a disability evaluation in excess of 10 
percent for conjunctivitis is denied.

Entitlement to an increased (compensable) evaluation for 
histoplasmosis is denied.

Entitlement to an increased (compensable) evaluation prior to 
November 22, 1999, and in excess of 40 percent thereafter for 
bilateral hearing loss is denied.

Entitlement to an effective date for a TDIU retroactive to 
March 19, 1991, is granted, subject to the regulations 
governing the payment of monetary awards.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
VCAA of 2000 and § 3.159(b), as recently amended, require VA 
to inform a claimant of which evidence VA will provide and 
which evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  

VA issued a VCAA notice letter to the veteran in connection 
with his claim of entitlement to service connection for 
chronic laryngitis as a residual of exposure to mustard gas 
in May 2002.  This letter substantially complies with 
Quartuccio, supra.

He filed his initial claim in 1993 seeking service connection 
for residuals of mustard gas exposure claimed during jungle 
training and later clothing tests at bases in Maryland and 
Virginia.  He submitted a training record noting "CBR" 
refresher within six months dated in March 1959 and "GAS 
CHAMBER 6 MAY 1959".  He submitted information regarding 
long-term health effects of mustard gas exposure, and 
affidavits from service comrades.  VA examinations in 1998 or 
1999 contained no reference to chronic laryngitis or disorder 
of the larynx.  

The examination in July 2002 referenced in the September 2002 
rating decision and supplemental statement of the case as not 
showing chronic laryngitis was made without benefit of the 
claims file.  It does not appear that the examiner was 
directed to evaluate the veteran for chronic laryngitis.  Nor 
is it clear that the examiner in June 1999 reviewed the 
claims file.  

Further, the veteran's statement in July 2000 (translation p. 
39) is sufficient to suggest a laryngeal problem as he 
referred to medical evaluation.  Pursuant to the VCAA of 
2000, the appellant is entitled to an examination with 
medical opinion.  

38 C.F.R. § 4.1 (2003) provides "It is...essential both in the 
examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history.") See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, § 707(a), (b), 117 Stat. 2651 (2003) 
(codified at 38 U.S.C. §§ 5109B, 7112), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for laryngitis prior to (if 
any) and subsequent to service.  He 
should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  

All identified private treatment records 
should be requested directly from the 
healthcare providers.  Regardless of the 
veteran's response, the VBA AMC should 
obtain all outstanding VA treatment 
reports.  All information which is not 
duplicative of evidence already received 
should be associated with the claims 
file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) 
(codified at 38 U.S.C. §§ 5109B, 7112).




5.  The VBA AMC should arrange for a VA 
special otolaryngology examination of the 
veteran including on a fee basis if 
necessary for the purpose of ascertaining 
whether any chronic laryngitis disorder 
found on examination is due to service on 
any basis, including claimed exposure to 
mustard gas.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  

The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.  

It is requested that the examiner address 
the following medical issues:

Is it at least as likely as not that a 
chronic laryngitis disorder if found on 
examination was incurred in service, or 
if preexisting service, was aggravated by 
the veteran's period of active service?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the VBA AMC should review 
the requested examination report(s) and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for a chronic 
laryngitis claimed as due to exposure to 
mustard gas.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim of entitlement to service connection for chronic 
laryngitis claimed as secondary to mustard gas exposure, and 
may result in a denial.  38 C.F.R. § 3.655 (2003).


	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



